 Case 1:20-cr-00036-H-BU Document 29 Filed 09/29/20                Page 1 of 1 PageID 86



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                            NO. 1:20-CR-036-01-H

SAMUEL JOSEPH KUEHN (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE I]NITED STATES MAGISTRATE JTJDGE
                          CONCERIIING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, the undersigned Disftict

Judge is of the opinion that the Report and Recommendation of the Magistrate Judge

conceming the Plea of Guilty is correct, and it is hereby accepted by the Court. In light   of
the Defendant's arrest and detention following his violation of pretrial release, the

Defendant's objections to the Report and Recommendation and the Motion to Remand are

denied as moot. Accordingly, the Court accepts the plea of guilty, and Defendant is hereby

adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Dated SeptembrrZl , zozo



                                            J        WESLEYHENDRIX
                                                       STATES DISTRICT ruDGE
